Citation Nr: 0202383	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  95-36 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet and for a skin rash manifested by recurrent hives, 
to include claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for numbness of the 
feet, claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for numbness of the 
hands, claimed as carpal tunnel syndrome, claimed as due to 
an undiagnosed illness.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had verified active service from June 1965 to May 
1967 and December 1990 to July 1991.  

The record also shows that the veteran had about 14 months of 
other service prior to June 1965, but the nature of that 
service has not been verified.  

The veteran is shown to have served from January to June 1991 
in Southwest Asia Theater of Operations in support of 
Operation Desert Shield/Storm.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran has been diagnosed as having tinea pedis, 
tinea unguium and onychomycosis of the left great toenail 
which are shown to have their clinical onset after service; 
other skin symptoms of the feet due to an undiagnosed illness 
are not demonstrated.  

3.  The veteran is shown to have skin symptoms manifested by 
recurrent hives that have been attributed to possible 
environmental hazards to which he was exposed during his 
service in the Southwest Asia Theater of Operations.  

4.  The veteran is shown to have symptoms manifested by 
numbness of the hands and feet that are shown to have likely 
been present since his service in the Southwest Asia Theater 
of Operations.  



CONCLUSIONS OF LAW

1.  The veteran's skin disability of the feet manifested by 
tinea pedis, tinea unguium and onychomycosis of the left 
great toenail is not due to injury or disease incurred or 
aggravated in service, nor may any symptoms be presumed to be 
due to an undiagnosed illness that was incurred in service in 
the Southwest Asia Theater of Operations.  38 U.S.C.A. 
§§ 1110, 1117(a), 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).  

2.  The veteran's symptoms of recurrent hives are presumed to 
be due to an undiagnosed illness that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1117(a), 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).  

3.  The veteran's symptoms of numbness of the hands and feet 
are presumed to be due to an undiagnosed illness that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1117(a), 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

A careful review of the veteran's service medical records 
from his periods of service from 1964 to 1967 shows that they 
are entirely negative for any evidence of any skin 
manifestations of the feet or any complaints involving 
numbness of the hands or feet.  

Similarly, the veteran's service medical records for the 
period of service from December 1990 to July 1991 are 
negative for any evidence of skin symptoms or related 
complaints involving the feet.  

In January 1991, during that period of service, the veteran 
was seen complaining of a loss of feeling in his hands during 
a "ruck march."  He noted that the feeling returned when he 
took the ruck sack off.  The assessment was that of probable 
impingement secondary to the ruck sack straps.  There were no 
other complaints of numbness of the hands or feet.  

In a May 1992 service department report, it was noted that 
the veteran was seen complaining of a rash on his right foot 
that had been present for four months.  The examiner 
diagnosed fungal dermatitis.  

A thorough VA examination was conducted in May 1994.  A 
dermatologist noted that the veteran had been exposed to 
environmental hazards including oil and various smoke fumes 
as well as scud missiles.  It was reported that, since that 
time, he had developed recurrent hives approximately two to 
three times a week.  He did not receive treatment for this, 
and there were no symptoms of angioedema.  It was noted that 
the veteran had a fungus of the feet that was a chronic 
problem.  

The examination revealed no hives, but the feet had 
maceration and scales between the toes.  The diagnoses were 
those of tinea pedis and unguium.  The examiner also 
diagnosed a history of hives secondary to possible 
environmental hazard, but the etiology could not be 
determined.  

At his Persian Gulf examination, the veteran complained of 
having numbness and pain in his hands of one year's duration.  
The numbness and pain were nocturnal and went away when he 
got out of bed and moved his hands around.  The veteran also 
complained about his feet and elbows being sore.  The 
soreness in the feet occurred at the metatarsophalangeal 
joints and occurred only at night.  

The examination of the musculoskeletal system revealed no 
abnormalities of the extremities.  There was some mild 
hypertrophy of the tissues in the region of the first 
metatarsophalangeal joint, bilaterally, but the examination 
did not indicate a significant problem.  The diagnoses 
included those of a history of intermittent numbness of the 
hands and feet with no apparent cause.  

The veteran testified at a hearing at the RO in January 1996.  
He stated that his right foot rash started approximately 
three to four months after his separation from service.  He 
indicated that the rash was recurrent.  The veteran testified 
that the numbness of the hands and feet started about three 
to four months after he returned from service.  He described 
the sensation as a tingling, prickly feeling.  

VA outpatient treatment reports dated from February to 
November 1995 reveal complaints of polyarthralgias.  The 
veteran reported that he had arthritis, but arthritis was not 
diagnosed.  

In February 1995, the provisional diagnosis was that of 
arthralgias of questionable etiology, and no etiology was 
identified.  Also in February 1995, it was suspected that the 
veteran had bilateral carpal tunnel syndrome.  It was 
reported that the veteran had onychomycosis of the left great 
toenail.  

A Persian Gulf/Agent Orange examination was conducted in 
February 1995.  The veteran reported that he had had pain in 
both feet for about 11/2 to two years.  He noted that both 
hands would go to sleep at night.  

An examination of the extremities revealed a positive Tinel's 
sign of both carpal tunnels and a positive Phalen's sign, 
bilaterally, at 60 seconds for paresthesias in both index and 
long fingers.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective on November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:

(a)(1)  Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and
(ii)  by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  

(2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

(3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.

(4)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.

(5)  A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 

(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)  fatigue 
(2)  signs or symptoms involving skin 
(3)  headache 
(4)  muscle pain 
(5)  joint pain 
(6)  neurologic signs or symptoms 
(7)  neuropsychological signs or symptoms 
(8)  signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  sleep disturbances 
(10)  gastrointestinal signs or symptoms 
(11)  cardiovascular signs or symptoms 
(12)  abnormal weight loss 
(13)  menstrual disorders. 

(c)  Compensation shall not be paid under 
this section: 
(1)  if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)  if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)  if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)  For purposes of this section: 
(1)  the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 

(2)  the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317.


A.  Skin disorder of the feet and skin rash manifested by 
recurrent hives

Although he has complained of having a skin disorder 
involving the feet since his service in the Gulf War, there 
has been no evidence submitted to show that he has any foot 
symptoms due to an undiagnosed illness.  In fact, the 
veteran's skin manifestations of the feet have been diagnosed 
by VA as being due to tinea pedis, tinea unguium and 
onychomycosis of the left great toenail.  

These claimed manifestations have been attributed by the 
medical evidence to known clinical diagnoses that are shown 
to have their clinical onset after service.  Significantly, 
during his recent hearing, the veteran testified that the 
claimed foot manifestations had started approximately three 
or four months after service.  

Hence, the Board finds that service connection for the 
claimed skin disorder of the feet, to include as due to an 
undiagnosed illness, is not warranted.  

The VA examination in May 1994 noted that the veteran had had 
a history of recurrent hives since the time of his service in 
the Southwest Asia Theater of Operations.  The VA examiner 
opined that the symptoms were possibly due to the exposure to 
environmental hazards during service.  

As such, the Board finds that service connection for skin 
symptoms manifested by recurrent hives as due to an 
undiagnosed illness incurred in service is warranted.  


B.  Numbness of the feet and hands

The evidence shows that the veteran has complained of 
numbness of the hands and feet almost since service.  

Although it was thought that the veteran's hand complaints 
may be due to carpal tunnel syndrome, that was never 
diagnosed.  Similarly the diagnosis of arthritis has been 
considered, but never formally diagnosed.

There is no evidence attributing the veteran's symptoms of 
numbness of the hands and feet to any diagnosed illness.  
Thus, the Board finds that service connection is warranted 
for the veteran's symptoms of numbness of the hands and feet 
pursuant to 38 U.S.C.A. § 1117.  


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, informed the 
veteran of the evidence needed to support his claims.  VA has 
met its duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statements 
of the Case, informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claims, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  The veteran was 
advised of the evidence necessary to substantiate his claims.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims.  

In short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.



ORDER

Service connection for a skin disorder of the feet, to 
include as due to an undiagnosed illness, is denied.  

Service connection for the symptom of recurrent hives due to 
an undiagnosed illness is granted.  

Service connection for the symptoms of numbness of the hands 
and feet due to an undiagnosed illness is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

